DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on June 21, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	As to claim 2, the Examiner suggests “the laser annealed”.

 	As to claims 8 and 17, there is an extraneous “than” at the end of each sentence.

 	As to claim 11, did Applicant intend “that is present entirely on the conductive landing pad”?

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 10, 18, 19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claims 9, 10, 18, and 19, there is a lack of antecedent basis for “the improved properties”.  The Examiner suggests “the improved mechanical and chemical properties”.  
		


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-5, 9-14, 18, and 19 rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (U.S. Patent Publication No. 2009/0209050 A1), hereafter “Wang”, and further in view of Rose (U.S. Patent No. 4,476,150), as cited in the IDS and hereafter “Rose”.

 	As to claim 1, Wang teaches:
A multilayered magnetic tunnel junction (MTJ) pillar 40 located on a surface of a conductive landing pad 25.  Wang teaches an MTJ pillar.  See Wang, FIG. 8, FIG. 20.

A top electrode 36 located on the multilayered MTJ pillar.


A dielectric passivation layer 46 present on at least outermost sidewalls of the top electrode and the multilayered MTJ pillar.

 	However, Wang does not teach inter alia the dielectric passivation layer is laser annealed and has improved mechanical and chemical properties.
 	On the other hand, Rose teaches a laser annealing step for silicon nitride layers.  See Rose, Abstract.  Rose teaches that laser annealing, when applied to silicon nitride films deposited by CVD, can relieve inherent residual stresses and improve mechanical and chemical properties.  Id. at col. 1 ll. 14-68, col. 2 ll.1-50.  Wang teaches the dielectric passivation layer 46 comprising silicon nitride is deposited by a low temperature CVD method that does not use laser annealing and which introduces a wide range of stresses into the resulting silicon nitride layer.  See Wang, ⁋ [0037].  
 	The Examiner has given weight to the product-by-process limitation “laser annealed” because Applicant’s specification has demonstrated that the manufacturing process steps would impart distinctive structural characteristics to the final product, i.e. the improvement in mechanical and chemical properties.  See MPEP 2113. 
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of Rose’s laser annealing step for Wang’s silicon nitride dielectric passivation layer deposited by CVD would yield the predictable benefit of relieving residual stresses.  See Rose, col. 1 ll. 14-20.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the laser annealing step as taught by Rose into the silicon nitride dielectric passivation layer deposition step as taught by Wang.

 	As to claim 2, the combination of Wang and Rose teaches the laser annealed dielectric passivation layer is further present on a topmost surface of the top electrode 36.  See Wang, FIG. 20.

 	As to claim 3, Wang teaches the conductive landing pad 25 is located on a surface of an electrically conductive structure (left write word line WWL) that is embedded in an interconnect dielectric material layer.  Id.


 	As to claim 4, the combination of Wang and Rose teaches a laser annealed silicon nitride.  See Wang, ⁋ [0033]; Rose, Abstract.


 	As to claim 5, neither Wang nor Rose teaches a dielectric material containing atoms of carbon and hydrogen.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a dielectric material containing both carbon and hydrogen, since it has been held to be within the general skill of a worker in the art to select a design choice.  In re Leshin, 125 USPQ 416.


 	As to claim 9, the combination of Wang and Rose teaches a laser annealing of the entire silicon nitride dielectric passivation such that an entirety has the improved properties.  See Wang, FIG. 20; Rose, Brief Summary.

 	As to claim 10, Rose teaches the laser only acts on a surface of the dielectric passivation, thereby giving only a surface portion of the dielectric passivation improved properties.  See Rose, Title, col. 6 ll. 16-25.

 	As to claim 11, Wang teaches:
A multilayered magnetic tunnel junction (MTJ) pillar 40 located on a surface of a conductive landing pad 25.  Wang teaches an MTJ pillar.  See Wang, FIG. 8, FIG. 20.

A top electrode 36+58 located on the multilayered MTJ pillar.


A dielectric passivation layer spacer (side portions of 46 contacting vertical lateral surfaces of 36, 58) present on at least outermost sidewalls of the top electrode and the multilayered MTJ pillar, and the dielectric passivation spacer has a topmost surface that is coplanar with a topmost surface (top surface of 58) of the top electrode and a bottommost surface that is present entirely [on] the conductive landing pad.

 	However, Wang does not teach inter alia the dielectric passivation layer is laser annealed and has improved mechanical and chemical properties.
 	On the other hand, Rose teaches a laser annealing step for silicon nitride layers.  See Rose, Abstract.  Rose teaches that laser annealing, when applied to silicon nitride films deposited by CVD, can relieve inherent residual stresses and improve mechanical and chemical properties.  Id. at col. 1 ll. 14-68, col. 2 ll.1-50.  Wang teaches the dielectric passivation layer 46 comprising silicon nitride is deposited by a low temperature CVD method that does not use laser annealing and which introduces a wide range of stresses into the resulting silicon nitride layer.  See Wang, ⁋ [0037].  
 	The Examiner has given weight to the product-by-process limitation “laser annealed” because Applicant’s specification has demonstrated that the manufacturing process steps would impart distinctive structural characteristics to the final product, i.e. the improvement in mechanical and chemical properties.  See MPEP 2113. 
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of Rose’s laser annealing step for Wang’s silicon nitride dielectric passivation layer deposited by CVD would yield the predictable benefit of relieving residual stresses.  See Rose, col. 1 ll. 14-20.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the laser annealing step as taught by Rose into the silicon nitride dielectric passivation layer deposition step as taught by Wang.


	As to claim 12, Wang teaches the conductive landing pad 25 is located on a surface of an electrically conductive structure (left write word line WWL) that is embedded in an interconnect dielectric material layer.  See Wang, FIG. 10.


 	As to claim 13, the combination of Wang and Rose teaches a laser annealed silicon nitride.  See Wang, ⁋ [0033]; Rose, Abstract.


 	As to claim 14, neither Wang nor Rose teaches a dielectric material containing atoms of carbon and hydrogen.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a dielectric material containing both carbon and hydrogen, since it has been held to be within the general skill of a worker in the art to select a design choice.  In re Leshin, 125 USPQ 416.


 	As to claim 18, the combination of Wang and Rose teaches a laser annealing of the entire silicon nitride dielectric passivation such that an entirety has the improved properties.  See Wang, FIG. 20; Rose, Brief Summary.

 	As to claim 19, Rose teaches the laser only acts on a surface of the dielectric passivation, thereby giving only a surface portion of the dielectric passivation improved properties.  See Rose, Title, col. 6 ll. 16-25.


Claims Allowable If Rewritten in Independent Form
 	Claims 6-8, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Rose teaches the laser annealing step removing residual stresses, but it silent as to the recited limitations.


Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Guo (U.S. Patent Publication No. 2014/0328116 A1)
Guo teaches pulsed laser annealing of an upper bit line in an MTJ device.
White et al. (U.S. Patent No. 4,319,954)
White teaches laser annealing increasing etch resistance, but in the context of annealing amorphous silicon to crystalline silicon.

	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829